

STOCK PURCHASE AGREEMENT
 
by and among
 
THE STOCKHOLDERS OF
KAUFMAN HOLDINGS CORPORATION,
 
ALEX KAUFMAN
 
and
 
CHEMTURA CORPORATION
 
Dated as of January 31, 2007
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

   
Page
     
ARTICLE I
DEFINITIONS AND TERMS
1
1.1
Specific Definitions
1
1.2
Other Definitional Provisions
7
ARTICLE II
PURCHASE AND SALE
8
2.1
Purchase and Sale of Shares
8
2.2
Purchase Price
8
2.3
Working Capital Adjustment
8
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF KAUFMAN
9
3.1
Ownership of Shares
9
3.2
Authorization
10
3.3
Binding Effect
10
3.4
No Violations
10
3.5
Consents and Approvals
10
3.6
Brokers and Finders
11
3.7
Proceedings
11
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF KAUFMAN RELATING TO THE COMPANY
11
4.1
Organization
11
4.2
Capitalization; Subsidiaries
11
4.3
Authorization
12
4.4
No Violations
12
4.5
Consents and Approvals
13
4.6
Financial Statements
13
4.7
Absence of Change
13
4.8
Real Property
14
4.9
Title to Assets; Condition and Sufficiency of Assets
14
4.10
Personal Property
15
4.11
Proceedings; Judgments; Compliance with Law
15
4.12
Permits
15

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
Page
     

4.13
Environmental Matters
15
4.14
Brokers and Finders
15
4.15
Contracts
16
4.16
Intellectual Property
16
4.17
Taxes
16
4.18
Labor and Employment Matters
18
4.19
Employee Benefit Matters
18
4.20
Customers and Suppliers
18
4.21
Inventory
19
4.22
Affiliate Transactions
19
4.23
Long-Term Indebtedness
19
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
19
5.1
Organization
19
5.2
Authorization
20
5.3
Binding Effect
20
5.4
No Violations
20
5.5
Consents and Approvals
20
5.6
Brokers and Finders
20
5.7
Proceedings
21
5.8
Investment Intent
21
ARTICLE VI
COVENANTS
21
6.1
Public Announcements
21
6.2
Tax Matters
21
6.3
Non-Competition
25
6.4
Required Consents
27
6.5
Employee Terminations
27
6.6
Transition Period for Kaufman; Excluded Assets
27
ARTICLE VII
CLOSING
27
7.1
The Closing
27
7.2
Sellers’ Closing Deliveries
27
7.3
Purchaser’s Closing Deliveries
28

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

 
Page
     

 
ARTICLE VII
INDEMNIFICATION
29
8.1
Indemnification by Kaufman
29
8.2
Indemnification by Purchaser
29
8.3
Indemnification Process
29
8.4
Limitations on Indemnity Payments
31
8.5
Survival
32
8.6
Characterization of Indemnification Payments
32
ARTICLE IX
GENERAL PROVISIONS
32
9.1
Expenses
32
9.2
Further Assurances
33
9.3
Amendment
33
9.4
Waiver
33
9.5
Notices
33
9.6
Headings and Schedules
34
9.7
Applicable Law
35
9.8
No Third Party Rights
35
9.9
Counterparts
35
9.10
Severability
35
9.11
Confidentiality Agreement; Entire Agreement
35
9.12
Consent to Jurisdiction; Waiver of Jury Trial
35
9.13
Fair Construction
35



 
 

--------------------------------------------------------------------------------

 


Disclosure Memorandum Schedules
 
Schedule
 
Description
1.1A
 
Financial Statements
2.2(a)
 
Closing Date Wire Transfer Instructions
3.1
 
Ownership of Shares
3.5
 
Sellers and Kaufman Required Consents and Approvals
4.1
 
Jurisdictions
4.2(a)
 
Ownership of Shares
4.2(b)
 
Capitalization and Ownership of Subsidiaries
4.2(c)
 
Other Securities and Interests
4.2(d)
 
Contractual Obligations Relating to Securities
4.5
 
Company Required Consents and Approvals
4.6
 
Undisclosed Liabilities
4.7
 
Absence of Change
4.8(a)
 
Owned Real Property
4.8(b)
 
Leased Real Property
4.10(a)
 
Fixed Assets Register
4.10(b)
 
Leased Assets
4.11(a)
 
Proceedings; Judgments
4.11(b)
 
Compliance With Applicable Law
4.12
 
Permits
4.13(a)
 
Environmental Materials Made Available to Purchaser
4.13(b)
 
Impairment of Indemnity Remedies
4.15
 
Contracts
4.16(a)
 
Intellectual Property Rights
4.16(b)
 
Infringement of Intellectual Property Rights
4.17
 
Tax Matters
4.18(a)
 
Union Agreements
4.18(b)
 
Pending Union Recognition; Labor Disputes
4.18(c)
 
Employees
4.19
 
Employee Benefit Matters
4.20
 
Customers and Suppliers
4.21
 
Inventory
4.22(a)
 
Affiliate Transactions
4.22(b)
 
Excluded Assets
5.5
 
Purchaser Required Consents and Approvals
6.2(c)
 
Estimated Make-Whole Amount



 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT, dated as of January 31, 2007, is by and among the
holders of Shares listed on the signature pages hereto (collectively,
“Sellers”), Alex Kaufman (“Kaufman”) and Chemtura Corporation, a Delaware
corporation (“Purchaser”).
 
RECITALS
 
WHEREAS, Sellers own all of the issued and outstanding shares of common stock,
no par value per share (the “Shares”), of Kaufman Holdings Corporation, a
Delaware corporation (the “Company”); and
 
WHEREAS, based on the foregoing, and on the terms and subject to the conditions
of this Agreement, Sellers desire to sell, and Purchaser desires to purchase,
all of Sellers’ right, title and interest in and to the Shares.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration the receipt and sufficiency of which is acknowledged,
Sellers, Kaufman and Purchaser hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND TERMS
 
1.1 Specific Definitions. As used in this Agreement, the following terms have
the following meanings:
 
“ACE Policy” means ACE Remediation Expense Containment and Premises Pollution
Liability Insurance Policy, Policy No. PRM G23566047 001.
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such Person. For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person through the ownership of
more than 50% of such Person’s voting securities or equity. For clarification,
the Company and the Subsidiaries are Affiliates of Kaufman prior to the Closing,
and Affiliates of Purchaser subsequent to the Closing.
 
“Affiliate Transactions” has the meaning specified in Section 4.22.
 
“Agreement” means this Stock Purchase Agreement, as the same may be amended or
supplemented from time to time in accordance with its terms.
 
“Allocation Schedule” has the meaning specified in Section 6.2(a)(iii).
 
“Basket” has the meaning specified in Section 8.4(a).
 
 
1

--------------------------------------------------------------------------------

 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by Law or executive order to
close.
 
“Claim Notice” has the meaning specified in Section 8.3(a).
 
“Closing” means the closing of the transactions contemplated by this Agreement.
 
“Closing Date” means January 31, 2007.
 
“Closing Date Balance Sheet” has the meaning specified in Section 2.3(a).
 
“Closing Debt Repayment Amount” means the sum of the amounts reflected in the
Pay-Off Letters.
 
“Closing Sellers Amount” has the meaning specified in Section 2.2(a).
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor Law and the Treasury regulations promulgated thereunder.
 
“Company” has the meaning specified in the recitals.
 
“Confidentiality Agreement” means the Confidentiality Agreement, dated May 22,
2006, between the Company and Purchaser.
 
“Consent” means any consent, waiver, approval, authorization, exemption,
registration or declaration.
 
“Contracts” means all oral or written agreements, contracts, leases, purchase
and sale orders, arrangements, commitments and licenses to which the Company or
any Subsidiary is a party or is otherwise bound.
 
“Counter Notice” has the meaning specified in Section 8.3(c).
 
“Damages” has the meaning specified in Section 8.1.
 
“Deferred Payment” has the meaning specified in Section 2.2(b).
 
“Deferred Payment Amount” has the meaning specified in Section 2.2(b).
 
“Designated Representations” has the meaning specified in Section 8.4(a).
 
“Direct Claim” has the meaning specified in Section 8.3(a).
 
“Disclosure Memorandum” means the schedules attached to this Agreement and
referred to in Articles I, II, III, IV, V and VI.
 
“Enforceability Limitations” means limitations on enforcement and other remedies
imposed by or arising under or in connection with applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws affecting creditors’ rights generally from time to time in effect or
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing with respect to those jurisdictions that recognize
such concepts).
 
 
2

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Financial Statements” means (i) the audited consolidated balance sheets and
statements of income, stockholders’ equity and cash flow as of and for the years
ended December 31, 2004 and 2005 for the Company and the Subsidiaries and (ii)
the unaudited consolidated balance sheet and statements of income, stockholders’
equity and cash flow as of and for the year ended December 31, 2006 (the “Most
Recent Financial Statements”) for the Company and the Subsidiaries, all of which
are included in Schedule 1.1A.
 
“fraud” or “fraudulent misrepresentation” means, with respect to Kaufman,
Kaufman’s willful withholding from, or knowing misrepresentation to, Purchaser
or its representatives of a material fact, and actual reliance by Purchaser on
such withheld or misrepresented fact to Purchaser’s detriment. Notwithstanding
the use of the words “willful” and “knowing” in this definition, the requisite
showing of scienter necessary for Purchaser to prove fraud or fraudulent
misrepresentation shall be the scienter required to prove fraud under the laws
of the State of New York. Purchaser shall bear the burden of proving fraud or
fraudulent misrepresentation as required by applicable law.
 
“GAAP” means U.S. generally accepted accounting principles as in effect from
time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or other political subdivision thereof or any entity, body, regulatory or
administrative authority, agency, commission, court, tribunal or judicial body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Hatco Settlement Agreement” means the April 8, 2005 Settlement Agreement among
Hatco Corporation, the New Jersey Department of Environmental Protection, W.R.
Grace & Co. and Remedium Group, Inc.
 
“HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
 
“Indemnified Party” has the meaning specified in Section 8.3.
 
“Indemnified Taxes” has the meaning specified in Section 6.2(c)(i).
 
“Indemnifying Party” has the meaning specified in Section 8.3.
 
“Independent Accounting Firm” has the meaning specified in Section 2.3(a).
 
 
3

--------------------------------------------------------------------------------

 
“Intellectual Property” means, collectively, (i) all inventions, improvements,
U.S., foreign and international design and utility patents and patent
applications (including all reissues, divisions, continuations,
continuations-in-part, and extensions of any patent or patent application),
industrial designs and applications for registration of industrial designs,
including all rights, to the extent permitted by law, to file corresponding
applications in any country in the world; (ii) all trade secrets, know-how and
confidential or proprietary information, whether patentable or unpatentable,
including but not limited to, technologies in development, computer programs and
other computer software (including software systems and applications), internet
sites, domains, domain names and related software, user interfaces,
topographies, source code, object code, algorithms, display screens, layouts,
development tools, instructions, templates, evaluation software and hardware,
formulae and information, manufacturing, engineering, and other drawings and
manuals, recipes, technology, processes, designs, lab journals, notebooks,
schematics, data, plans, blue prints, research and development reports, agency
agreements, technical information, technical assistance, engineering data,
design and engineering specifications, and similar materials recording or
evidencing expertise or information, including those related to products under
development, and further including any rights as permitted by law to obtain
patents thereon in any country in the world; (iii) all trademarks, service marks
and trade dress (whether registered, unregistered or existing at common law),
internet domain names, business names and trade names, trademark registrations
and applications, including the goodwill associated therewith, and copyrights
(registered and unregistered); and (iv) all other intellectual property rights
of any nature.
 
“Intellectual Property Rights” means registered or recorded patents, trademarks,
service marks, copyrights, internet domain names relating to Intellectual
Property, and applications relating to same.
 
“Inventory” means all supplies, materials and other inventories of raw
materials, works-in-progress and finished goods owned by the Company or any of
the Subsidiaries
 
“IRS” means the U.S. Internal Revenue Service.
 
“ISRA” means the New Jersey Industrial Site Remediation Act, N.J. Stat. Ann. §§
13:1K-6 et seq., as amended.
 
“Italian Indebtedness” means any indebtedness of Anderol Italia S.A., including
accrued but unpaid interest thereon.
 
“Judgments” means any judgments, injunctions, orders, decrees, writs, rulings or
awards of any court or other judicial authority or any Governmental Authority of
competent jurisdiction.
 
“Kaufman” has the meaning specified in the preamble.
 
“knowledge” means with respect to Kaufman, the actual knowledge of Kaufman as of
the date hereof, without any duty of inquiry. Such term excludes imputed,
inferred or constructive knowledge of a fact, or any fact of which Kaufman might
acquire knowledge as a result of any level of inquiry, nor does it include any
fact that Kaufman or the Sellers arguably should have known, but did not know,
as a shareholder, trustee, officer, director or employee of the Company, its
Subsidiaries, or any of his or their Affiliates.
 
“Laws” means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order or decree.
 
 
4

--------------------------------------------------------------------------------

 
“Leased Real Property” has the meaning specified in Section 4.8(b).
 
“Leases” has the meaning specified in Section 4.8(b).
 
“Liens” means all liens, mortgages, easements, charges, security interests,
options or other encumbrances.
 
“Make-Whole Amount” has the meaning specified in Section 6.2(c)(i).
 
“Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate, is reasonably likely to have a material
adverse effect on the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) of the Company and
the Subsidiaries, taken as a whole.
 
“Most Recent Financial Statements” has the meaning specified in the definition
of “Financial Statements.”
 
“NRD Settlement Agreement” means the Natural Resource Damages Settlement
Agreement among the New Jersey Department of Environmental Protection, Weston
Solutions, Inc., Hatco Corporation, W.R. Grace & Co. and Remedium Group, Inc.
 
“Owned Real Property” has the meaning specified in Section 4.8(a).
 
“Pay-Off Letters” has the meaning specified in Section 7.2(b).
 
“Pending Amount” has the meaning specified in Section 2.2(b).
 
“Permits” means all permits, authorizations, approvals, registrations, licenses,
certificates, variances, franchises, rights granted by or obtained from any
Governmental Authority, as well as applications for any of the foregoing.
 
“Permitted Liens” means (i) Liens created by Purchaser, (ii) Liens for or in
respect of Taxes, impositions, assessments, fees, water and sewer rents and
other governmental charges levied or assessed or imposed against the Real
Property which are not yet due and payable or are being contested in good faith
by appropriate proceedings, (iii) Liens, and rights to Liens, of mechanics,
warehousemen, carriers, repairmen and others arising by operation of law and
incurred in the ordinary course of business, securing obligations not yet
delinquent or being contested in good faith by appropriate proceedings and
(iv) any conditions relating to the Owned Real Property disclosed on any title
commitments, if any, made available to Purchaser.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
any Governmental Authority.
 
“Plans” has the meaning specified in Section 4.19(a).
 
“Pre-Closing Tax Period” means (i) any Tax period ending on or before the close
of business on the Closing Date and (ii) in the case of any Tax period which
includes, but does not end on, the Closing Date, the portion of such period up
to and including the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
“Principal Subsidiaries” means Hatco Corporation and Anderol, Inc.
 
“Proceeding” means any action, suit, demand, claim or legal, administrative,
arbitration or other alternative dispute resolution proceeding, hearing, inquiry
or investigation.
 
“Purchase Price” has the meaning specified in Section 2.2.
 
“Purchaser” has the meaning specified in the preamble.
 
“Purchaser Indemnified Party” means Purchaser, Purchaser’s Affiliates and their
respective directors, officers, shareholders, attorneys, accountants,
representatives, agents and employees, and their respective heirs, successors
and assigns.
 
“Reference Balance Sheet” means the balance sheet of the Company included within
the Most Recent Financial Statements.
 
“Related Agreements” means any agreement or instrument that is to be entered
into or delivered pursuant to this Agreement at the Closing.
 
“Remediation Agreement” means the April 2005 Remediation Agreement among Weston
Solutions, Inc., Hatco Corporation, W.R. Grace & Co. Conn and Remedium Group,
Inc.
 
“Required Consents” has the meaning specified in Section 3.5.
 
“RLI Agreement” means the January 31, 1997 Asset Purchase and Sale Agreement by
and between RLI Acquisition, Inc. and Royal Lubricants Company, Inc.
 
“Section 338 Forms” has the meaning specified in Section 6.2(a)(ii).
 
“Section 338(h)(10) Elections” has the meaning specified in Section 6.2(a)(i).
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Seller Indemnified Parties” means Sellers, Sellers’ Affiliates, Kaufman and (as
applicable) their respective directors, officers, shareholders, partners,
attorneys, accountants, representatives, agents and employees, and their
respective heirs, successors and assigns.
 
“Sellers” has the meaning specified in the preamble.
 
“Shares” has the meaning specified in the recitals.
 
“Short Tax Period” has the meaning specified in Section 6.2(b)(ii).
 
“Significant Customers” means the ten (10) largest customers of each of the
Principal Subsidiaries (as measured by Dollar amounts of purchases of products
or services from the Principal Subsidiaries) during each of the years ended
December 31, 2005 and 2006.
 
 
6

--------------------------------------------------------------------------------

 
“Significant Suppliers” means the ten (10) largest suppliers of each of the
Principal Subsidiaries (as measured by Dollar amounts paid by the Principal
Subsidiaries for products and services) during each of the years ended December
31, 2005 and 2006
 
“Subsidiaries” mean the Persons other than the Company listed on
Schedule 4.2(b).
 
“Tax Returns” means any report, return, declaration or other filing required to
be supplied to any Taxing Authority or Person with respect to Taxes, including
any amendments to such reports, returns, declarations or other filings.
 
“Taxes” means all taxes however denominated imposed by any Taxing Authority,
including all net income, alternative or add-on minimum taxes, gross income,
gross receipts, sales, use, goods and services, ad valorem, earnings, franchise,
profits, license, withholding (including all obligations to withhold or collect
for Taxes imposed on others), payroll, employment, excise, severance, stamp,
occupation, premium, property, excess profit or windfall profit taxes, custom
duty, value added or other taxes, governmental fees or other like assessments or
charges of any kind whatsoever, together with any interest and any penalties or
additions to such taxes.
 
“Taxing Authority” means the United States or any entity, body, instrumentality,
division, bureau or department of any Governmental Authority, or any agent
thereof, legally authorized to assess, lien, levy or otherwise collect, litigate
or administer Taxes.
 
“Territory” means the United States, Brazil, Canada, Germany, Italy, Japan, The
Netherlands and all other countries in which the Company or any Subsidiary has
transacted business prior to the Closing Date.
 
“Third Party Claim” has the meaning specified in Section 8.3(a).
 
“Transition Period” has the meaning specified in Section 6.6.
 
“United States” and “U.S.” means the United States of America, its territories
and possessions, any state of the United States and the District of Columbia.
 
“Working Capital” means the sum of consolidated accounts receivable and
Inventory of the Company and the Subsidiaries minus consolidated accounts
payable of the Company and the Subsidiaries as of a given date, calculated and
presented in a manner consistent with that reflected on the Reference Balance
Sheet.
 
“Working Capital Adjustment” has the meaning specified in Section 2.3(b).
 
1.2 Other Definitional Provisions. i) All underscored references to Articles and
Sections are references to Articles and Sections of this Agreement. All
underscored references to Schedules are references to Schedules of the
Disclosure Memorandum.
 
(b) Terms defined in the singular have a comparable meaning when used in the
plural, and vice versa. The use of the masculine, feminine or neuter gender
herein shall not limit any provision of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(c) The words “include,” “includes” and “including” are not limiting.
 
(d) The terms “dollars” and “$” mean U.S. dollars.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Purchase and Sale of Shares. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Sellers shall sell, transfer, convey, assign and
deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
Sellers, all of Sellers’ right, title and interest in and to the Shares, free
and clear of all Liens.
 
2.2 Purchase Price. As payment for the sale, transfer, conveyance, assignment
and delivery of the Shares, Purchaser shall deliver or cause to be delivered to
Sellers the following:
 
(a) an aggregate amount (the “Closing Sellers Amount”) in cash, which shall be
paid to Sellers at the Closing by wire transfer to the accounts and in the
amounts set forth on Schedule 2.2(a), equal to (i) $160,000,000, minus (ii) the
Closing Debt Repayment Amount, minus (iii) an amount equal to fifty-one percent
(51%) of the amount of Italian Indebtedness outstanding as of the Closing Date.
 
(b) an aggregate amount (the “Deferred Payment Amount”) in cash, which shall be
paid to Sellers on the second anniversary of the Closing Date (or, if such date
is not a Business Day, on the first Business Day after the second anniversary of
the Closing Date), by wire transfer to the accounts and in the amounts specified
by Sellers in writing at least ten Business Days prior to the date such Deferred
Payment Amount is to be paid, equal to (i) $5,000,000 (the “Deferred Payment”),
minus (ii) the aggregate amount paid to Purchaser pursuant to Article VIII by
means of a reduction to the amount of the Deferred Payment, minus (iii) any
amount subject to a pending indemnification claim pursuant to Article VIII (the
“Pending Amount”). Purchaser shall pay to Sellers any portion of the Pending
Amount remaining after the indemnification claims referred to in clause (iii)
above have been finally determined within three (3) Business Days after the date
of such final determination.
 
The sum of the Closing Sellers Amount, the Closing Debt Repayment Amount, and
the Deferred Payment Amount, together with any adjustments made pursuant to
Sections 2.3 and 6.2(c), is referred to herein as the “Purchase Price.”
 
2.3 Working Capital Adjustment. ii) Within 30 Business Days after the Closing
Date, Purchaser shall prepare and deliver to Kaufman an unaudited balance sheet
for the Company as of the close of business on the Closing Date (as it may be
adjusted pursuant to Section 2.3(b), the “Closing Date Balance Sheet”). Kaufman
shall cooperate with Purchaser and its outside accountants in the preparation of
the Closing Date Balance Sheet. The Closing Date Balance Sheet shall (i) be
prepared on a consistent basis and using categories, principles and policies
consistent with those contained in the Reference Balance Sheet, with no changes
in the method of application of the Company’s accounting policies or changes in
the method of applying the Company’s use of estimates; (ii) include line items
(including the constituent components of such line items) consistent with those
in the Reference Balance Sheet, and (iii) reflect a value for Inventory as of
December 31, 2006, equal to $32.568 million, which shall be adjusted solely to
reflect additions and removals from inventory during the month of January 2007.
On the Closing Date or, if not reasonably practicable to perform on the Closing
Date, as promptly as practicable after the Closing Date, the parties shall
perform a physical count of all inventory as of January 31, 2007 for purposes of
calculating and verifying Working Capital as of the Closing Date in accordance
with the immediately preceding sentence. Each of Kaufman and Purchaser shall
have the right to have his or its representatives present at each such physical
inventory. Kaufman and his representatives shall have the right to review all
work papers and procedures of Purchaser and its outside accountants used to
prepare the Closing Date Balance Sheet and shall have the right to perform any
other reasonable procedures necessary to verify the accuracy of the Closing Date
Balance Sheet. Unless Kaufman, within 25 Business Days after delivery to Kaufman
of the Closing Date Balance Sheet, notifies Purchaser in writing that Kaufman
objects to the Closing Date Balance Sheet and specifies the basis for such
objection, such Closing Date Balance Sheet shall become final and binding upon
the parties for the purposes of this Section 2.3. If Purchaser and Kaufman are
unable to resolve all of Kaufman’s objections within 25 Business Days after any
such notification has been given to Purchaser, all remaining matters in dispute
shall be submitted to a nationally recognized public accounting firm mutually
agreed upon by Purchaser and Kaufman (an “Independent Accounting Firm”). In the
event Purchaser and Kaufman are unable to agree upon the selection of an
Independent Accounting Firm within five Business Days after expiration of such
25 Business Day period, an Independent Accounting Firm shall be appointed by the
American Arbitration Association. The Independent Accounting Firm shall make a
final determination as to all remaining matters in dispute that shall be
conclusive and binding on Purchaser and Kaufman. Purchaser and Kaufman each
shall bear one-half of the fees, costs and expenses of the Independent
Accounting Firm retained to resolve any objection under this Section 2.3(a).
 
 
8

--------------------------------------------------------------------------------

 
(b) Within 5 Business Days after the Closing Date Balance Sheet has been finally
determined, the difference, if any, between $40 million and the Working Capital
reflected on the Closing Date Balance Sheet (the “Working Capital Adjustment”)
shall be paid (i) by Purchaser to Sellers, if the Working Capital reflected on
the Closing Date Balance Sheet exceeds $40 million or (ii) by Kaufman to
Purchaser, if the Working Capital reflected on the Closing Date Balance Sheet is
less than $40 million. Payment of the Working Capital Adjustment shall be by
wire transfer of immediately available funds to the account specified by the
payee and shall include simple interest on such amount at a rate per annum equal
to eight percent (8%), commencing on the Closing Date and continuing until the
date of full payment.
 
(c) For the avoidance of doubt, the Company may liquidate all cash positions as
of the close of business on the Closing Date, and Sellers intend that such
liquidation occur.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF KAUFMAN
 
Except as disclosed in the Disclosure Memorandum, Kaufman, on behalf of himself
and Sellers, represents and warrants to Purchaser as follows:
 
3.1 Ownership of Shares. Each Seller is the owner, beneficially and of record,
of the number of Shares, free and clear of any and all Liens, set forth opposite
such Seller’s name on Schedule 3.1. The endorsed certificates, stock powers or
other instruments of transfer delivered by each Seller to Purchaser at the
Closing will be sufficient to transfer such Seller’s entire right, title and
interest, legal and beneficial, in the Shares. Each Seller has, and on the
Closing Date will have, full power and authority to convey good and marketable
title to such Seller’s Shares, and upon transfer to Purchaser of the
certificates representing such Shares, Purchaser will receive good and
marketable title to such Shares, free and clear of all Liens.
 
3.2 Authorization. Each Seller has the requisite trust or other power and
authority to execute, deliver and perform this Agreement and its Related
Agreements to which such Seller is a party, if any, and to consummate the
transactions contemplated hereby and thereby. Kaufman has the requisite right,
power and legal capacity to execute, deliver and perform this Agreement and the
Related Agreements to which he is a party, if any, and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the Related Agreements by each Seller and the
consummation by each Seller of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate, trust or other
action (if any) of each Seller, and no additional authorization on the part of
any Seller or any beneficiary of any Seller is necessary in connection with the
execution, delivery and performance by Sellers of this Agreement or the Related
Agreements.
 
 
9

--------------------------------------------------------------------------------

 
3.3 Binding Effect. This Agreement has been duly executed and delivered by each
Seller and by Kaufman and, assuming the due authorization, execution and
delivery of this Agreement and the Related Agreements by Purchaser, this
Agreement is, and each Related Agreement will after the Closing be, legal, valid
and binding obligations of each Seller and Kaufman, enforceable against each
Seller and Kaufman in accordance with their respective terms, subject to the
Enforceability Limitations.
 
3.4 No Violations. The execution, delivery and performance by each Seller and
Kaufman of this Agreement and the Related Agreements and the consummation of the
transactions contemplated by this Agreement and the Related Agreements do not
and will not (a) conflict with or violate any provision of the agreement of
trust or other organizational documents of any Seller, (b) to the knowledge of
Kaufman, and subject to obtaining the Required Consents, conflict with, or
result in the breach of, or constitute a default under, or permit or result in
the termination, cancellation or acceleration of any right or obligation of any
Seller or Kaufman under, or result in the creation of any Lien upon any of the
assets of any Seller or Kaufman under, or result in or constitute a circumstance
which would constitute any of the foregoing under, any contract or agreement to
which any Seller or Kaufman is a party or to which any of Sellers’ or Kaufman’s
assets or properties is subject or (c) to the knowledge of Kaufman, and subject
to obtaining the Required Consents, violate or result in a breach of, or
constitute a default under, any Law or Judgment applicable to any Seller or
Kaufman or by which any Seller or Kaufman or any of its or his assets or
properties is bound or affected, except, in the cases of clauses (b) and (c),
for any conflict, breach, default, termination, cancellation, acceleration or
violation which, individually or in the aggregate, would not reasonably be
expected to materially impair any Seller’s or Kaufman’s ability to effect the
Closing and to perform their other obligations hereunder.
 
3.5 Consents and Approvals. To the knowledge of Kaufman, except as set forth on
Schedule 3.5 or as required by the HSR Act and any similar federal, state, local
or foreign Laws or regulations or as required by ISRA (together with the
Consents, notices and filings referred to in Sections 4.5 and 5.5 and Schedules
4.5 and 5.5, the “Required Consents”), no Consent is required to be obtained by
Sellers or Kaufman from, and no notice or filing is required to be given by
Sellers or Kaufman to, or made by Sellers or Kaufman with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by Sellers or Kaufman of this Agreement and the Related Agreements,
other than in all cases where the failure to obtain such Consent or to give or
make such notice or filing would not, individually or in the aggregate,
reasonably be expected to materially impair any Seller’s or Kaufman’s ability to
effect the Closing and to perform their other obligations hereunder.
 
 
10

--------------------------------------------------------------------------------

 
3.6 Brokers and Finders. No investment banker, broker, finder or other
intermediary (a) has been retained by, (b) is authorized to act on behalf of or
(c) is entitled to any fee or commission from Sellers, Kaufman or any of their
respective Affiliates in connection with the transactions contemplated by this
Agreement.
 
3.7 Proceedings. To the knowledge of Kaufman, there is no Proceeding pending or
threatened against any Seller or Kaufman (a) with respect to which there is a
reasonable likelihood of a determination which, individually or in the
aggregate, would materially hinder or impair the consummation of the
transactions contemplated by this Agreement or (b) which seeks to enjoin or
obtain damages in respect of the consummation of the transactions contemplated
by this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
KAUFMAN RELATING TO THE COMPANY
 
Except as disclosed in the Disclosure Memorandum, Kaufman represents and
warrants to Purchaser as follows:
 
4.1 Organization. The Company and the Subsidiaries are duly organized, validly
existing and in good standing under the laws of their respective jurisdictions
of organization, with all requisite corporate or other power and authority to
conduct their respective businesses as they are now being conducted and to own,
lease and operate their respective properties where now conducted, owned, leased
or operated. To the knowledge of Kaufman, the Company and the Subsidiaries are
duly licensed or qualified to do business and are in good standing as foreign
corporations (or other entities, as applicable) in each jurisdiction where such
license or qualification is required to carry on their respective businesses as
now conducted, except where the failure to be so qualified or licensed or in
good standing, as the case may be, would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Company and each of the Subsidiaries are incorporated or licensed
or qualified to do business as foreign corporations (or other entities, as
applicable) are set forth on Schedule 4.1.
 
4.2 Capitalization; Subsidiaries. iii) The authorized capital stock of the
Company consists of 1,500 Shares, of which 100 Shares are issued and
outstanding. All of the issued and outstanding Shares (i) have been duly
authorized and are validly issued, fully paid and nonassessable, (ii) are, and
when issued were, free of preemptive rights and (iii) are held beneficially and
of record by Sellers as set forth on Schedule 4.2(a). There are no Shares held
in the treasury of the Company, and no Shares are currently reserved for
issuance for any purpose or upon the occurrence of any event or condition.
 
 
11

--------------------------------------------------------------------------------

 
(b) The authorized, issued and outstanding capital stock of each Subsidiary, and
the legal and beneficial ownership thereof, are accurately set forth on Schedule
4.2(b). Except as set forth on Schedule 4.2(b), all of the outstanding shares of
capital stock of each Subsidiary (i) have been duly authorized and are validly
issued, fully paid and nonassessable, (ii) are, and when issued were, free of
preemptive rights and (iii) are held beneficially and of record by the Company
or another Subsidiary, free and clear of all Liens. Except as set forth on
Schedule 4.2(b), the Company has no direct or indirect subsidiaries, either
wholly- or partially-owned, and the Company does not hold any direct or indirect
economic, voting or management interest in any Person or directly or indirectly
own any security issued by any Person.
 
(c) Except for the Shares (with respect to the Company) and except as set forth
on Schedule 4.2(c), there are no shares of capital stock or other securities
(whether or not such securities have voting rights) of the Company or any
Subsidiary issued or outstanding or any outstanding ownership, voting, economic
or other interests in, or rights to participate in the management of, or receive
information concerning, the Company or any Subsidiary. There are no outstanding
or authorized purchase rights, subscriptions rights, options, warrants, calls,
exchange rights, conversion rights, other rights or other contracts, agreements
or commitments of any character (i) obligating the Company or any Subsidiary,
(ii) obligating the Company to cause any Subsidiary, or (iii) obligating any
Subsidiary to cause any other Subsidiary, in each case to issue, transfer or
sell, or cause the issuance, transfer or sale of, or otherwise cause to become
outstanding, any shares of capital stock or other securities (whether or not
such securities have voting rights) of the Company or any Subsidiary. There are
no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company or any Subsidiary.
 
(d) Except as set forth on Schedule 4.2(d), there are no outstanding contractual
obligations of Sellers, the Company or any Subsidiary which relate to the
purchase, sale, issuance, repurchase, redemption, acquisition, transfer,
disposition, holding or voting of any shares of capital stock or other
securities of the Company or any Subsidiary or the management or operation of
the Company or any Subsidiary. Except for Sellers’ rights as holders of Shares,
no Person has any right to participate in, or receive any payment based on any
amount relating to, the revenue, income, value or net worth of the Company and
the Subsidiaries or any component or portion thereof, or any increase or
decrease in any of the foregoing.
 
4.3 Authorization. The transactions contemplated by this Agreement have been
approved by all necessary corporate action (if any) of the Company. No
additional authorization on the part of the Company or its stockholders is
necessary in connection with the consummation of the transactions contemplated
by this Agreement.
 
4.4 No Violations. This Agreement and the transactions contemplated hereby do
not and will not (a) conflict with or violate any provision of the certificate
of incorporation, bylaws or other organizational documents of the Company or the
Subsidiaries, (b) to the knowledge of Kaufman, and subject to obtaining the
Required Consents, conflict with, or result in the breach of, or constitute a
default under, or permit or result in the termination, cancellation or
acceleration of any right or obligation of the Company or any Subsidiary under,
or result in the creation of any Lien upon any of the assets of the Company or a
Subsidiary under, or result in or constitute a circumstance which would
constitute any of the forgoing under, any Contract, or (c) to the knowledge of
Kaufman, and subject to obtaining the Required Consents, violate or result in a
breach of or constitute a default under, any Law or Judgment, except, in the
cases of clauses (b) and (c), for any conflict, breach, default, termination,
cancellation or acceleration which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
4.5 Consents and Approvals. To the knowledge of Kaufman, except as set forth in
Schedule 4.5 or as required by the HSR Act and any similar federal, state, local
or foreign Laws or regulations, or as required by ISRA, no Consent is required
to be obtained by the Company or any Subsidiary from, and no notice or filing is
required to be given by the Company or any Subsidiary to, or made by the Company
or any Subsidiary with, any Governmental Authority or other Person in connection
with the execution, delivery and performance by Sellers or Kaufman of this
Agreement and the Related Agreements. All filings required to be made by
Sellers, Kaufman, the Company or its Subsidiaries under the HSR Act and other
similar Laws applicable to the transactions contemplated by this Agreement or
under ISRA have been made, and any required waiting period under such Laws
applicable to the transactions contemplated by this Agreement have expired or
been earlier terminated.
 
4.6 Financial Statements. iv) To the knowledge of Kaufman, the Financial
Statements are in accordance with the books and records of the Company and the
Subsidiaries, have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods to which they relate and present fairly and
accurately, in all material respects, the consolidated financial condition of
the Company and the Subsidiaries as of such dates and the consolidated results
of operations and cash flows of the Company and the Subsidiaries for such
periods; provided, however, that the Most Recent Financial Statements do not
contain footnotes and are subject to normal year-end adjustments.
 
(b) To the knowledge of Kaufman, the Financial Statements, including the notes
thereto, make full and adequate disclosure of, and provision for, all material
obligations and liabilities of the Company and the Subsidiaries as of the date
thereof, and the Company and the Subsidiaries have no material liabilities,
debts, claims or obligations (including “off-balance sheet” liabilities, debts,
claims or obligations), whether accrued, absolute, contingent or otherwise, and
whether due or to become due, other than (i) as set forth on Schedule 4.6 or in
the Reference Balance Sheet and (ii) trade payables and accrued expenses
incurred in the ordinary course of business since the date of the Reference
Balance Sheet.
 
4.7 Absence of Change. To the knowledge of Kaufman, except as disclosed on
Schedule 4.7 and except to the extent arising out of or relating to the
transactions contemplated by this Agreement, since January 1, 2006, (a) the
Company and the Subsidiaries have been operated in the ordinary course in a
manner consistent with past practice, (b) there has been no disposal of assets
in an aggregate amount exceeding $100,000, (c) there has been no issuance of
securities, and (d) there has not been any change in the business or financial
condition of the Company or the Subsidiaries other than changes which,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
4.8 Real Property. v) Schedule 4.8(a) lists all real property owned by the
Company or any Subsidiary (the “Owned Real Property”). Except as set forth on
Schedule 4.8(a), the Company or a Subsidiary has good and marketable fee title
to the Owned Real Property, and all such properties and assets are free and
clear of all Liens, except for Permitted Liens. To the knowledge of Kaufman,
there are no leases, subleases, licenses, concessions or other agreements
granting any Person the right to use or occupy any material portion of any Owned
Real Property so as to materially adversely affect the Company’s or any
Subsidiary’s use of such Owned Real Property in the ordinary course of business
as currently conducted.
 
(b) To the knowledge of Kaufman, (i) Schedule 4.8(b) lists all real property
held or used by the Company or any Subsidiary (the “Leased Real Property”) under
real property leases (the “Leases”), (ii) except as set forth on
Schedule 4.8(b), each material Lease is a valid agreement, duly authorized and
entered into, in full force and effect in all material respects, and (iii)
neither the Company nor any Subsidiary has received or given a written notice of
default under the Leases other than notices with respect to defaults which have
either been cured or waived or with respect to defaults which, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. True and complete copies of the Leases have been made available
to Purchaser and, except as set forth on Schedule 4.8(b), such Leases have not
been amended or modified since that date.
 
(c) The Owned Real Property and the Leased Real Property constitute all of the
land owned, held or used by the Company and the Subsidiaries in the conduct of
their respective businesses. The Company has made available to Purchaser copies
of the most recent title insurance policies and surveys (if any) in the
possession of the Company or any Subsidiary for the Owned Real Property and the
Leased Real Property, together with copies of all reports (if any) of any
engineers, environmental consultants or other consultants in its possession
relating to any of the Owned Real Property or Leased Real Property. Kaufman
makes no representation as to the accuracy of the information contained in such
reports.
 
(d) To the knowledge of Kaufman, except as set forth on Schedule 4.8(a) or (b),
there is no pending, threatened or proposed Proceeding or governmental action to
modify the zoning classification of, or to condemn or take by the power of
eminent domain (or to purchase in lieu thereof), or to classify as a landmark,
or to impose special assessments on, or otherwise to take or restrict in any way
the right to use, develop or alter, all or any part of the Owned Real Property
or the Leased Real Property.
 
4.9 Title to Assets; Condition and Sufficiency of Assets. vi) Except for
Intellectual Property, which is addressed in Section 4.16, either the Company or
a Subsidiary has good and valid record and marketable title to, and is the
lawful owner of, all of the assets reflected on the balance sheet included in
the December 31, 2005 Financial Statements or acquired after December 31, 2005
(other than assets disposed of since December 31, 2005 that have been disclosed
in Schedule 4.7 or fall within the exception set forth in clause (b) of Section
4.7), free and clear of any Lien other than Permitted Liens.
 
(b) To the knowledge of Kaufman, no third party has asserted a claim against any
of the assets, properties or rights of the Company or a Subsidiary that if
successful would materially threaten the conduct of the business of the Company
and the Subsidiaries as currently conducted.
 
 
14

--------------------------------------------------------------------------------

 
4.10 Personal Property. Schedule 4.10(a) sets forth the December 31, 2006 fixed
assets register of the Company and its Subsidiaries. Schedule 4.10(b) sets forth
the December 31, 2006 leased asset schedule of the Company and its Subsidiaries.
The Company has made available to Purchaser true and complete copies of all the
personal property leases with respect to the assets listed on Schedule 4.10(b).
 
4.11 Proceedings; Judgments; Compliance with Law. vii) To the knowledge of
Kaufman, except as set forth on Schedule 4.11(a), there are no material
Proceedings pending or threatened, involving the Company or any of the
Subsidiaries, neither the Company nor any Subsidiary is subject to any material
Judgment, and neither the Company nor any Subsidiary has entered into any
agreement to settle or compromise any material Proceeding pending or threatened
against it which has involved any obligation other than the payment of money and
for which it has any continuing obligation.
 
(b) To the knowledge of Kaufman, except as set forth on Schedule 4.11(b), the
Company has not received any notice or claim that it is not in compliance with
all applicable Laws and Judgments in all material respects.
 
4.12 Permits. To the knowledge of Kaufman, Schedule 4.12 sets forth each
material Permit affecting, or relating to, the businesses and operations of the
Principal Subsidiaries. To the knowledge of Kaufman, except as set forth on
Schedule 4.12, (i) such Permits are valid and in full force and effect, (ii) the
Principal Subsidiaries are in substantial compliance with all such Permits, and
(iii) no condition exists that would cause the Principal Subsidiaries not to be
in substantial compliance with all such Permits.
 
4.13 Environmental Matters. viii) Due to their operations as chemical companies,
the Company and its Subsidiaries use raw materials and processes that could
cause concern, and they are subject to regulations under Laws relating to safety
and protection of the environment. To the knowledge of Kaufman, the Company has
made available to Purchaser and its representatives all reasonably available
information concerning compliance by the Company and the Subsidiaries with such
Laws relating to safety and protection of the environment. Schedule 4.13(a)
summarizes all such information that has been made available to Purchaser.
 
(b) Except as set forth on Schedule 4.13(b), to the knowledge of Kaufman, no
fact, event or condition exists or has occurred that would reasonably be
expected to prevent the Company or any Subsidiary from recovering under (i) any
release, indemnity or other rights available to it pursuant to the Remediation
Agreement, the RLI Agreement, the NRD Settlement Agreement, the Hatco Settlement
Agreement or any other similar Contract; or (ii) the ACE Policy or any other
similar applicable policy of insurance relating to pollution or the protection
of the environment.
 
4.14 Brokers and Finders. No investment banker, broker, finder or other
intermediary (a) has been retained by, (b) is authorized to act on behalf of or
(c) is entitled to any fee or commission from the Company or any Affiliate of
the Company in connection with the transactions contemplated by this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
4.15 Contracts. To the knowledge of Kaufman, Schedule 4.15 lists each of the
following Contracts to which the Company or any Subsidiary is a party or is
otherwise bound:
 
(a) any Contract with or relating to any Significant Customer or Significant
Supplier;
 
(b) any Contract pursuant to which the Company or any Subsidiary has made or
will make loans or advances, or has incurred, or is obligated to incur,
indebtedness for borrowed money or has become a guarantor or surety or pledged
its credit for or otherwise become responsible with respect to any undertaking
of another Person (except for the negotiation or collection of negotiable
instruments in transactions in the ordinary course of business);
 
(c) any Contract involving a partnership, joint venture or other cooperative
undertaking;
 
(d) any employment Contract; and
 
(e) any other material Contract of the Company or any Subsidiary.
 
Except as disclosed on Schedule 4.15, to the knowledge of Kaufman, (i) each
Contract listed on Schedule 4.15 is a valid and binding agreement of the Company
or a Subsidiary and is in full force and effect in all material respects and
(ii) neither the Company nor any Subsidiary has received any claim that the
Company or any Subsidiary is in material default under any such Contract.
 
4.16 Intellectual Property. ix) To the knowledge of Kaufman, Schedule 4.16(a)
lists the Intellectual Property Rights belonging to the Company and/or the
Subsidiaries, and any agreements in which the Company or any Subsidiary has
granted licenses under any such Intellectual Property Rights to any third party.
 
(b) Except as set forth on Schedule 4.16(b), to the knowledge of Kaufman,
neither the Company nor any Subsidiary has received any claim that the use of
all Intellectual Property as currently used by the Company or any Subsidiary
infringes in any material respect the Intellectual Property of any other Person.
 
4.17 Taxes. x) To the knowledge of Kaufman, except as set forth in Schedule
4.17, (i) the Company is a small business corporation as defined in section 1361
of the Code, (ii) has had in effect for each taxable year that it has been in
existence a valid election to be treated as a subchapter S corporation for
federal income tax purposes under the Code and under the income Tax laws of each
state in which the Company does business under which such an election is
permitted, (iii) the Company would not be liable for any Tax under section 1374
of the Code if its assets were sold for their fair market value as of the
Closing Date, and (iv) each Subsidiary of the Company has been a qualified
subchapter S subsidiary since its formation or for a minimum of ten years,
whichever period is shorter.
 
 
16

--------------------------------------------------------------------------------

 
(b) To the knowledge of Kaufman, (i) all Tax Returns required to be filed by or
with respect to the Company or the Subsidiaries through the Closing Date have
been or will be timely filed and the information provided in such Tax Returns is
complete and accurate in all material respects; (ii) all Taxes of the Company
and the Subsidiaries, to the extent due and payable as of the Closing Date, have
been or will be timely paid, except for such Taxes as may be contested in good
faith in appropriate proceedings; and (iii) adequate provision will be made on
the Closing Date Balance Sheet for the payment of all Taxes, with respect to any
Pre-Closing Tax Period of the Company, to the extent such Taxes are not due and
payable as of the Closing Date.
 
(c) To the knowledge of Kaufman, except as set forth in Schedule 4.17, (i) no
Tax Return has been audited by the IRS or any other Taxing Authority or if a Tax
Return has been audited by the IRS or another Taxing Authority, such audit has
been completed without the issuance of any notice of deficiency or similar
notice of additional liability or (ii) the time for assessing or collecting
income Tax with respect to a Tax Return for a taxable period of the Company and
the Subsidiaries ending prior to the date of this Agreement has closed and such
Tax Return is not subject to review by the IRS or any other Taxing Authority.
 
(d) To the knowledge of Kaufman, except as set forth in Schedule 4.17, there is
no pending or threatened action, audit, proceeding or investigation by any
Taxing Authority with respect to the assessment or collection of Taxes of the
Company or any Subsidiary.
 
(e) To the knowledge of Kaufman, all Taxes which the Company and each Subsidiary
is required by law to withhold or collect, including sales and use taxes, and
amounts required to be withheld for Taxes of employees, have been duly withheld
or collected and, to the extent required, have been paid over to the proper
Taxing Authority or are held in separate bank accounts for such purpose.
 
(f) To the knowledge of Kaufman, there are no Tax sharing, Tax indemnity, Tax
allocation or similar agreements, arrangements or understandings with respect to
Taxes in effect to which the Company or a Subsidiary is a party.
 
(g) To the knowledge of Kaufman, neither the Company nor any Subsidiary has
extended or waived the application of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Tax.
 
(h) To the knowledge of Kaufman, neither the Company nor any Subsidiary has
received any notice from any Tax Authority in any jurisdiction in which the
Company or a Subsidiary does not file a Tax Return that it may be subject to
taxation by that jurisdiction.
 
(i) To the knowledge of Kaufman, neither the Company nor any Subsidiary has not
entered into any closing agreement (as defined in section 7121 of the Code) or
any similar provision of any state, local or foreign Law that relates to Company
or a Subsidiary.
 
(j) To the knowledge of Kaufman, neither the Company nor any Subsidiary has ever
been a member of an affiliated group within the meaning of section 1504(a) of
the Code (or any similar or analogous group defined under a similar or analogous
state, local or foreign Law) other than an affiliated group the common parent of
which is the Company.
 
 
17

--------------------------------------------------------------------------------

 
(k) To the knowledge of Kaufman, neither the Company nor any Subsidiary has
engaged in a transaction that would be reportable by or with respect to the
Company or a Subsidiary pursuant to sections 6011, 6111 or 6112 of the Code.
Neither the Company nor any Subsidiary has entered into any transactions that
required or will require the filing of IRS Form 8886.
 
4.18 Labor and Employment Matters. xi) Except as set forth on Schedule 4.18(a),
neither the Company nor any Subsidiary is a party to, or bound by, any labor
agreement, collective bargaining agreement, shop agreement, work rules or
practices, or any other labor-related agreement or arrangement with any labor
union, labor organization, trade union or works council.
 
(b) To the knowledge of Kaufman, except as set forth on Schedule 4.18(b), (i) no
labor union, labor organization, trade union, works council or group of
employees of the Company or any Subsidiary has made a pending demand for
recognition or certification, and there are no material representation or
certification proceedings, or petitions seeking a material representation
proceeding, presently pending or threatened in writing to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority, and (ii) there currently are no material actual or threatened
arbitrations, grievances, labor disputes, strikes, lockouts, slowdowns or work
stoppages against the Company or any Subsidiary, nor has there been any of the
foregoing during the three-year period before the date of this Agreement.
 
(c) To the knowledge of Kaufman, Schedule 4.18(c) contains a complete and
accurate list of the following information for each employee (including part
time employees and temporary employees), independent contractor and consultant
of the Company and the Subsidiaries as of January 1, 2007, including each
employee, independent contractor and consultant on leave of absence or layoff
status: name; job title; date of employment; current compensation and PTO
balance.
 
4.19 Employee Benefit Matters. xii) To the knowledge of Kaufman, Schedule 4.19
lists each employee benefit plan, program, agreement, policy or arrangement,
including each “employee benefit plan” (as defined in section 3(3) of ERISA),
that the Company or any Subsidiary maintains, is a party to, participates in or
has any liability under or with respect to (collectively, the “Plans”). The
Company has made available to Purchaser true and complete copies of each Plan
and, to the extent applicable, (i) the summary plan description, (ii) the most
recent determination letter received from the IRS and (iii) the most recent Form
5500 Annual Report with respect to each Plan. To the knowledge of Kaufman,
except as disclosed in Schedule 4.19, none of the Plans is subject to title IV
of ERISA and none of the Plans is a multiemployer plan (as defined in section
3(37) of ERISA).
 
(b) Neither the Company nor any Subsidiary is obligated to make or, as a result
of any event related to the transactions contemplated by this Agreement, will
become obligated to make, any “excess parachute payment” within the meaning of
section 280G of the Code, determined without regard to subsection (b)(4) of such
section.
 
4.20 Customers and Suppliers. To the knowledge of Kaufman, Schedule 4.20 sets
forth a true, accurate and complete list of all Significant Customers and
Significant Suppliers. Except as set forth on Schedule 4.20, to the knowledge of
Kaufman, (a) there is no material dispute between the Company or any of the
Subsidiaries (on the one hand) and any Significant Customer or Significant
Supplier (on the other hand), (b) no Significant Customer or Significant
Supplier presently intends to terminate or cancel any Contract with the Company
or any of the Subsidiaries or to materially reduce the amount of business
presently done with the Company or any of the Subsidiaries, and (c) since
December 31, 2005 through the date of this Agreement, no Significant Customer or
Significant Supplier has materially reduced the level of business conducted with
the Company or any of the Subsidiaries.
 
 
18

--------------------------------------------------------------------------------

 
4.21 Inventory. To the knowledge of Kaufman, (a) the Inventory reflected in the
Financial Statements is fairly valued in accordance with GAAP; (b) the Inventory
(i) is in saleable condition and not beyond its shelf life and (ii) taken as a
whole, is in quantities reasonably sufficient for the operation of the business
of the Company and the Subsidiaries in the ordinary course of business
consistent with past practice; and (c) the inventory obsolescence policies of
the Company and the Subsidiaries are appropriate for the nature of the products
sold. To the knowledge of Kaufman, Schedule 4.21 sets forth a list of the
locations where material inventories of the Company and the Subsidiaries were
located as of December 31, 2006 and identifies, with respect to each such
location, the Contract pursuant to which the Company or a Subsidiary stores
Inventory at such location.
 
4.22 Affiliate Transactions. Except as set forth on Schedule 4.22(a) (the
“Affiliate Transactions”), none of Sellers, Kaufman or any of their respective
Affiliates is or within the past 12 months has been a party to or otherwise
bound by any Contract with the Company or any of the Subsidiaries. Except as set
forth on Schedule 4.22(b) and except as contemplated by Section 6.6, all
Affiliate Transactions and all receivables and payables between the Company or
any Subsidiary, on the one hand, and Kaufman, any Seller or any of their
respective Affiliates, on the other hand, have been settled or terminated prior
to the Closing. Except as set forth on Schedule 4.22(b) and except as
contemplated by Section 6.6, after the Closing, the Company and the Subsidiaries
shall have no liabilities or obligations whatsoever to Kaufman, any Seller or
any of their respective Affiliates. Except as set forth on Schedule 4.22(a), no
Seller or any of their respective Affiliates owns any asset, tangible or
intangible, which is used in the businesses of the Company and the Subsidiaries.
 
4.23 Long-Term Indebtedness. Except for the indebtedness that will be repaid at
Closing in the amounts set forth in the Pay-Off Letters and the Italian
Indebtedness, the Company and the Subsidiaries have no long-term indebtedness.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Except as disclosed in the Disclosure Memorandum, Purchaser represents and
warrants to Sellers and Kaufman as follows:
 
5.1 Organization. Purchaser is duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
 
19

--------------------------------------------------------------------------------

 
5.2 Authorization. Purchaser has the requisite corporate power and authority to
execute, deliver and perform this Agreement and its Related Agreements and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Related Agreements and the
consummation by Purchaser of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action of
Purchaser, and no additional authorization on the part of Purchaser or its
stockholders is necessary in connection with the execution, delivery and
performance by Purchaser of this Agreement or the Related Agreements.
 
5.3 Binding Effect. This Agreement has been duly executed and delivered by
Purchaser and, assuming the due authorization, execution and delivery of this
Agreement and the Related Agreements by Sellers and Kaufman, this Agreement is,
and each Related Agreement will after the Closing be, legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms, subject to the Enforceability Limitations.
 
5.4 No Violations. The execution, delivery and performance by Purchaser of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated by this Agreement and the Related Agreements do not and will not
(a) conflict with or violate any provision of the certificate of incorporation,
bylaws or other organizational documents of Purchaser, (b) subject to obtaining
the Required Consents, conflict with, or result in the breach of, or constitute
a default under, or permit or result in the termination, cancellation or
acceleration (whether after the giving of notice or the lapse of time or both)
of any right or obligation of Purchaser under, or result in the creation of any
Lien upon any of the assets of Purchaser under, or result in or constitute a
circumstance which, with or without notice or lapse of time or both, would
constitute any of the foregoing under, any contract or agreement to which
Purchaser is a party or to which or any of its assets of properties is subject
or (c) subject to obtaining the Required Consents, violate or result in a breach
of, or constitute a default under, any Law or Judgment applicable to Purchaser
or by which Purchaser or any of its assets or properties is bound or affected,
except, in the cases of clauses (b) and (c), for any conflict, breach, default,
termination, cancellation, acceleration or violation which, individually or in
the aggregate, would not reasonably be expected to materially impair Purchaser’s
ability to effect the Closing and to perform Purchaser’s other obligations
hereunder.
 
5.5 Consents and Approvals. Except as set forth on Schedule 5.5 or as required
by the HSR Act and any other similar federal, state, local or foreign Laws or
regulations or as required by ISRA, no Consent is required to be obtained by
Purchaser from, and no notice or filing is required to be given by Purchaser to,
or made by Purchaser with, any Governmental Authority or other Person in
connection with the execution, delivery and performance by Purchaser of this
Agreement or the Related Agreements. All filings required to be made by
Purchaser under the HSR Act and other similar Laws applicable to the
transactions contemplated by this Agreement or under ISRA have been made and any
required waiting period under such Laws applicable to the transactions
contemplated by this Agreement have expired or been earlier terminated.
 
5.6 Brokers and Finders. There is no investment banker, broker, finder or other
intermediary which (a) has been retained by, (b) is authorized to act on behalf
of or (c) is entitled to any fee or commission from Purchaser or any Affiliate
of Purchaser in connection with the transactions contemplated by this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
5.7 Proceedings. There is no Proceeding pending or, to the knowledge of
Purchaser, threatened against Purchaser (a) with respect to which there is a
reasonable likelihood of a determination which, individually or in the
aggregate, would materially hinder or impair the consummation of the
transactions contemplated by this Agreement or (b) which seeks to enjoin or
obtain damages in respect of the consummation of the transactions contemplated
by this Agreement.
 
5.8 Investment Intent. Purchaser acknowledges that the Shares being purchased by
Purchaser under this Agreement are not registered under the Securities Act or
registered or qualified for sale under any state securities law and cannot be
resold without registration under, or an exemption from, the Securities Act.
Purchaser is acquiring the Shares for its own account for investment and not
with a view toward the sale or distribution of the Shares. Purchaser has
sufficient knowledge and experience in financial and business matters to enable
it to evaluate the risks of investment in such Shares and has the ability to
bear the economic risks of such investment.
 
ARTICLE VI
COVENANTS
 
6.1 Public Announcements. Purchaser and Kaufman shall consult with each other
before issuing any press release or otherwise making any public statement with
respect to this Agreement or the transactions contemplated by this Agreement.
None of Purchaser, Sellers or Kaufman shall issue any such press release or make
any such public statement without the prior written approval of the other party
to this Agreement, such approval not to be unreasonably withheld, except as may
be required by Law or any securities exchange on which the securities of
Purchaser or its Affiliates are then listed.
 
6.2 Tax Matters. xiii) Section 338(h)(10) Election. (i) Sellers and Purchaser
shall (A) join in making an election under section 338(h)(10) of the Code (and
any election corresponding to section 338(h)(10) of the Code under foreign,
state, or local laws) with respect to the purchase of the Shares (the “Section
338(h)(10) Elections”); (B) provide to the other the necessary information to
permit the Section 338(h)(10) Elections to be made; and (C) take all actions
necessary and appropriate (including filing any necessary forms, returns,
elections, schedules and other documents) as may be required to effect and
preserve timely the Section 338(h)(10) Election in accordance with the
provisions of Treas. Reg. §1.338(h)(10)-1 (or any provisions comparable to
section 338(h)(10) of state or local Tax Law).
 
(ii) Purchaser shall be responsible for preparing drafts of all forms,
attachments and schedules necessary to effectuate the Section 338(h)(10)
Election (including IRS Forms 8023 and 8883 and any similar forms under
applicable state or local income tax laws (the “Section 338 Forms”)). The
parties shall execute and deliver IRS Form 8023 no later than ten days following
the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
(iii) The “aggregate deemed sales price” (as defined in Treas. Reg. §1.338-4)
and the “adjusted grossed-up basis” (as defined in Treas. Reg. §1.338-5) shall
be allocated among the assets of the Company and the non-competition agreement
as described in Section 6.3 in accordance with Treas. Reg. §1.338-6. Within 90
days of Closing, Purchaser shall deliver to Sellers a schedule allocating the
adjusted grossed-up basis among the assets of the Company and the
non-competition agreement as described in Section 6.3 (the “Allocation
Schedule”). If Sellers dispute any item on the Allocation Schedule, Sellers and
Purchaser shall cooperate in good faith to resolve any dispute. Should the
parties fail to reach an agreement within 30 days after the Purchaser’s delivery
of the Allocation Schedule, the determination of the allocation shall be made by
an Independent Accounting Firm, whose decision shall be final and made within 90
days after the Closing Date. The Allocation Schedule shall be adjusted in
accordance with the Independent Accounting Firm’s resolution of the dispute.
Sellers and Purchaser shall file the Section 338 Forms in accordance with the
Allocation Schedule. The parties agree not to take any position inconsistent
with the Allocation Schedule for Tax reporting purposes.
 
(b) Tax Returns. (i) The current accountants for the Company will prepare (at
the Company’s expense), and the Company will file or cause to be filed when due,
all federal, state and local income and franchise Tax Returns and other Tax
Returns with respect to Company for taxable periods ending prior to the Closing
Date, but which are not yet due as of the Closing Date. Sellers shall pay the
U.S. federal and any applicable state income tax attributable to the Company’s
taxable income for such return periods for which such Sellers would be liable
individually assuming a valid election by the Company to be taxed as an S
corporation for federal income tax purposes and for purposes of all state income
taxes in those states which allow such elections, and shall also pay any
entity-level Tax liability of the Company reflected on such Tax Returns if not
reserved for on the Closing Date Balance Sheet.
 
(ii) The current accountants for the Company will prepare, and the Company will
file or cause to be filed when due, all federal, state and local income and
franchise Tax Returns and other Tax Returns with respect to the Company and the
Subsidiaries with respect to taxable periods ending on the Closing Date (the
“Short Tax Period”). With respect to the Short Tax Period, (i) the Company and
the Subsidiaries shall close their books as of the end of the Short Tax Period
and compute taxable income or taxable loss for the Short Tax Period on the basis
of the permanent books and records (including work papers) of the Company and
the Subsidiaries for such Short Tax Period, taking into account the effect of
the Section 338(h)(10) Elections (and after applying the Next Day Rule under
Treas. Reg. Section 1.338-1(d), to the extent applicable); (ii) the current
accountants for the Company will prepare the necessary Tax Returns, in
accordance with the Subchapter S requirements of the Code and in a manner
consistent with the Tax Returns previously filed by the Company (but taking into
account the effects of the Section 338(h)(10) Elections), and provide such
information to Sellers and Purchaser for review and approval; (iii) such Tax
Returns shall be filed by the Company by the due date of such Tax Returns
(taking into account any extensions); and (iv) Sellers shall pay the federal and
any applicable state income tax attributable to the Company’s taxable income for
the Short Tax Period for which such Sellers would be liable individually
assuming a valid election by the Company to be taxed as an S corporation for
federal income tax purposes and for purposes of all state income taxes in those
states which allow such elections, and shall also pay any entity-level Tax
liability of Company reflected on such Tax Returns if not reserved for on the
Closing Date Balance Sheet.
 
 
22

--------------------------------------------------------------------------------

 
(c) Additional Purchase Price for Certain Taxes. (i) Except as otherwise
provided in and subject to the terms of this Section 6.2(c), Purchaser shall pay
to Sellers additional consideration under this Section 6.2(c) (the “Make-Whole
Amount”) equal to the excess of (A) the aggregate Taxes imposed on Sellers
solely as a result of (x) the deemed transfer of the assets by the Company and
the Subsidiaries contemplated by section 338(h)(10) of the Code and the deemed
liquidation of the Company as contemplated by section 338(h)(10) of the Code
(assuming for this purpose the distribution by the Company of the Purchase
Price) and (y) the allocation of a portion of the Purchase Price to the
non-competition agreement as described in Section 6.3, over (B) the aggregate
amount of Taxes that would have been imposed on Sellers if Sellers had sold the
stock of the Company to Purchaser in a fully taxable transaction outside the
scope of section 338 of the Code under the same terms as are provided in this
Agreement and without any allocation of a portion of the Purchase Price to the
non-competition agreement as described in Section 6.3 (such excess Taxes,
“Indemnified Taxes”). In computing Indemnified Taxes with respect to any Seller
(other than for purposes of calculating the Tax benefit resulting from the
accrual or payment of an Indemnified Tax as provided below), it shall be assumed
that the only tax items of such Seller are those that arise (or would have
arisen) as a result of the transactions (or deemed transactions) described in
clauses (A) and (B) above, that Kaufman is an individual resident of Colorado,
and that each other Seller is an individual resident of the state shown on
Schedule 3.1. The Make-Whole Amount will be increased so that Sellers, after
receipt of the Make-Whole Amount, will have received on a net after-tax basis an
amount equal to the Indemnified Taxes.
 
(ii) Schedule 6.2(c) contains the parties’ estimate of the Make-Whole Amount.
Pursuant to the procedures outlined in Section 6.2(c)(i), Purchaser shall cause
any Make-Whole Amount resulting from the application of such procedures to be
paid, subject to the procedures described herein, at least 5 days prior to the
filing of the appropriate Tax Return. Sellers and Purchaser agree to prepare
their respective Tax Returns in a manner consistent with Schedule 6.2(c) and the
determination of the Make-Whole Amount pursuant to Section 6.2(c)(i) (and, if
there is an adjustment to such amount by an Independent Accounting Firm pursuant
to this Section 6.2(c)(ii), consistent with that adjustment), and to not take
any position inconsistent with Schedule 6.2(c) and any such determination (or,
if applicable, adjustment). Subject to the next sentence, no additional
Make-Whole Amount shall be payable unless there has been an audit or other
inquiry described in Section 6.2(c)(iii), and a final determination of
additional Indemnified Taxes owing in accordance with the procedures set forth
in Section 6.2(c)(iii). Notwithstanding the foregoing, if at least 30 days prior
to the time the Company is required to file its Tax Returns for the period that
includes the Closing Date, either Sellers or Purchaser determine that a position
inconsistent with the initial determination of the Make-Whole Amount pursuant to
Section 6.2(c)(i) is required by law, and such position would result in an
increase or decrease in the Make-Whole Amount previously determined (or
adjusted): (A) the party making such determination shall notify the other party
no later than such time (failure to notify within such time shall result in a
waiver of any right to an adjustment pursuant to this sentence unless such
failure to notify within such time did not result in any prejudice to a party)
and the parties shall attempt in good faith to resolve the matter and agree to
any revised Make-Whole Amount within ten days of such notice; (B) if the parties
are unable to so agree within such time, they shall submit the matter to an
Independent Accounting Firm, (1) that shall be instructed to determine the
proper treatment of the item in question consistent with Schedule 6.2(c) and no
later than five days prior to the due date for filing such Tax Return, (2) whose
determination shall be final and binding on the parties, and (3) whose fees
shall be borne equally by Sellers, on the one hand, and Purchaser, on the other,
and (C) such Tax Return shall be prepared in a manner consistent with the
determination by such Independent Accounting Firm. Any adjustment to the
Make-Whole Amount shall be paid by Sellers (to the extent of a reduction in the
Make-Whole Amount) or Purchaser (to the extent an increase in the Make-Whole
Amount), as the case may be, no later than ten Business Days following the final
determination thereof.
 
 
23

--------------------------------------------------------------------------------

 
(iii) Sellers shall notify Purchaser in writing of any audit or other inquiry of
any of Sellers by any Taxing Authority that could result in a claim for
additional Indemnified Taxes. Such notification shall be given as soon as
reasonably practicable. Purchaser shall have sole control over all audits or
other proceedings as the same pertain to items relevant to Indemnified Taxes,
provided Sellers shall be entitled at any time to participate in such audits or
other proceedings at their expense. Sellers shall cooperate as reasonably
requested by Purchaser in order to enable Purchaser to control such proceedings.
Sellers shall not submit information to any Taxing Authority (orally or
otherwise) that could reasonably be expected to affect Purchaser’s liability for
additional Indemnified Taxes without the prior written consent of Purchaser
which shall be not unreasonably withheld or delayed. In its sole discretion,
Purchaser may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the Taxing Authority in respect of Indemnified
Taxes and may, at their sole option, either direct Sellers to pay the
Indemnified Tax claimed and sue for a refund or contest the claim in any
permissible manner, and Sellers agree to cooperate with Purchaser as reasonably
requested in prosecuting such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Purchaser shall determine; provided, however, that (A) if
Purchaser directs Sellers to pay Indemnified Taxes and sue for a refund,
Purchaser shall advance an amount equal to such Indemnified Taxes to Sellers, on
an interest-free basis but not in excess of the maximum amount of Purchaser’s
exposure for Indemnified Taxes hereunder, with Purchaser being entitled to any
permitted refund of such amounts, (B) the right of Purchaser to control
proceedings pursuant to this section (but not the obligation of Purchaser to
indemnify Sellers as provided in this Agreement) shall terminate with respect to
any such proceeding if Sellers reasonably determine that Purchaser is conducting
such proceedings in manner that is unreasonable and that could reasonably be
expected to cause a Material Adverse Effect on Sellers (provided, that in such
case Sellers shall not consent to any settlement of any issue without the prior
written consent of Purchaser, not to be unreasonably withheld or delayed), and
(C) Purchaser shall not take or advocate (unless otherwise required by Law) any
position that could reasonably be expected to have a Material Adverse Effect on
or legally bind Sellers without obtaining the consent of Sellers, not to be
unreasonably withheld or delayed.
 
(iv) For purposes of this Section 6.2(c), a “final determination” with respect
to any Indemnified Tax shall be deemed to occur upon the earliest of (A) the
expiration of any period following which no right of appeal or any decision of a
court exists, (B) the date upon which a closing agreement or similar agreement
with respect to a claim for Indemnified Taxes is executed by Sellers and the
Taxing Authority following written approval from Purchaser, such approval not to
be unreasonably withheld or delayed, and (C) the receipt by Sellers of notice
from Purchaser that they no longer seek to pursue a contest with respect to
Indemnified Taxes.
 
 
24

--------------------------------------------------------------------------------

 
(v) Amounts payable by Purchaser under this Section 6.2(c) shall be allocated
among the assets of the Company and the Subsidiaries in accordance with Treas.
Reg. Section 1.338-6.
 
(vi) Notwithstanding anything in this Section 6.2(c) to the contrary, no
Make-Whole Amount shall be payable:
 
(A) to the extent of any additional federal income Tax payable if the Company
failed to qualify as a “small business corporation” as defined in section 1361
of the Code or failed to have in effect a valid election to be treated as an “S
corporation” for federal income Tax purposes under the Code;
 
(B) to the extent of any additional state or local income Tax of any Seller
(with respect to its income pertaining to that Seller or its shares), if the
Company failed to qualify as a “small business corporation” as defined in
provisions of such state or local income Tax Law comparable to section 1361 of
the Code or failed to have in effect a valid election to be treated as an “S
corporation” for such state or local income Tax purposes;
 
(C) to the extent of any additional federal, state or local income Tax imposed
on any of the Subsidiaries if such Subsidiary (or its predecessor) failed to be
treated as a “qualified subchapter S subsidiary” for purposes of such Tax;
 
(D) to the extent of any Tax imposed by reason of section 1374 of the Code (or
comparable provisions of state or local law);
 
(E) without duplication of any reductions described in clauses (A) through (D),
to the extent the Make-Whole Amount exceeds the Make-Whole Amount that would
have been payable had none of the circumstances described in clauses (A) through
(D) above (e.g., the Company not having in effect a valid election to be treated
as an “S corporation” or a Subsidiary failing to be treated as a “qualified
subchapter S subsidiary”) occurred. For purposes of applying this clause (E), in
computing the Make-Whole Amount that would have been so payable, it shall be
assumed that each Seller received the after-tax proceeds from the transactions
contemplated by this Agreement and the distribution of assets from Sellers that
such Shareholder would have received had none of such circumstances occurred;
and
 
(F) to the extent the Indemnified Tax is attributable to fraud of a Seller.
 
For the sake of clarity, there shall be no increase in the Make-Whole Amount by
reason of a Seller receiving less after-tax proceeds from the Company as a
result of a Tax that was the subject of a reduction described in this Section
6.2(c). The reductions in clauses (A) through (F) are not mutually exclusive.
 
6.3 Non-Competition. xiv) Except as Purchaser may expressly agree in writing,
Kaufman agrees that, from and after the date of this Agreement until five years
after the Closing Date, Kaufman shall not, and shall not permit any of his
post-Closing Affiliates, directly or indirectly:
 
 
25

--------------------------------------------------------------------------------

 
(i) engage in, control, advise, manage, serve as a director, officer, or
employee of, act as a consultant to, receive any economic benefit from or exert
any influence upon, any business which conducts activities in the Territory
similar to those conducted by the Company or any of the Subsidiaries;
 
(ii) solicit, divert or attempt to solicit or divert any party who is, was, or
was solicited to become, a customer or supplier of the Company or any of the
Subsidiaries at any time prior to the Closing Date;
 
(iii) employ, solicit for employment or encourage to leave their employment, any
person who was during the two-year period prior to such employment, solicitation
or encouragement or is an officer or employee of the Company or any of the
Subsidiaries;
 
(iv) avail himself of or invest in any business opportunity which is related to
the activities conducted by the Company or any of the Subsidiaries, except as a
passive investor in the stock of a publicly traded company;
 
(v) disturb, or attempt to disturb, any business relationship between any third
party and the Company or any of the Subsidiaries; or
 
(vi) make any statement to any third party, including the press or media, likely
to result in adverse publicity for the Company or any of the Subsidiaries.
 
For purposes of this Section 6.3(a), the term “directly or indirectly” shall
include acts or omissions as proprietor, partner, joint venturer, employer,
salesman, agent, employee, officer, director, lender or consultant of, or owner
of any interest in, any Person.
 
(b) In the event of actual or threatened breach of the provisions of this
Section 6.3, Purchaser, in addition to any other remedies available to it for
such breach or threatened breach, including the recovery of damages, shall be
entitled to an injunction restraining Kaufman from such conduct.
 
(c) If at any time any of the provisions of this Section 6.3 shall be determined
to be invalid or unenforceable by reason of being vague or unreasonable as to
duration, area, scope of activity or otherwise, then this Section 6.3 shall be
considered divisible (with the other provisions to remain in full force and
effect) and the invalid or unenforceable provisions shall become and be deemed
to be immediately amended to include only such time, area, scope of activity and
other restrictions, as shall be determined to be reasonable and enforceable by
the court or other body having jurisdiction over the matter, and Kaufman
expressly agrees that this Section 6.3, as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.
 
(d) Nothing in this Section 6.3 is intended to impose any non-compete
obligations on any employee of the Company or any Subsidiary other than Kaufman.
 
 
26

--------------------------------------------------------------------------------

 
6.4 Required Consents. After the Closing, Sellers and Kaufman shall cooperate
with Purchaser and use commercially reasonable efforts to assist Purchaser in
obtaining any Required Consents not obtained prior to Closing.
 
6.5 Employee Terminations. Subject to any individual arrangements with
individual employees of the Company as disclosed in the Disclosure Memorandum,
if any individual employed by the Company or any of its Subsidiaries as of the
Closing Date is terminated by Purchaser during the first twelve (12) months
after the Closing Date, for any reason except for good cause, such individual
shall be entitled to receive the same severance benefits as such individual
would have received as a result of such termination under the Company’s
severance policy as in effect as of the date of this Agreement. For the
avoidance of doubt, such severance policy provides for two (2) weeks of base pay
for every full year of employment by the Company, subject to a maximum six (6)
months of base pay, and continued medical and dental coverage during the same
period.
 
6.6 Transition Period for Kaufman; Excluded Assets. Purchaser shall give Kaufman
up to thirty (30) days after the Closing Date (the “Transition Period”) to
remove his personal effects from the premises of the Company and its
Subsidiaries and to arrange for support services previously provided to Kaufman
by the Company. Notwithstanding the previous sentence, the Transition Period for
the New York apartment (as referred to on Schedule 4.22(b)) shall extend to July
31, 2007, and the Transition Period for the NetJet lease arrangement (as
referred to on Schedule 4.22(b)) shall extend to September 27, 2007. During the
Transition Period, the Company and its Subsidiaries shall provide to Kaufman
substantially the same support services as have been provided to Kaufman during
the one-year prior to the date of this Agreement. Kaufman shall use commercially
reasonable efforts to cause title to the assets listed on Schedule 4.22(b) to be
transferred from the Company and its Subsidiaries to Kaufman (or to a Person
designated by Kaufman) effective on or prior to the expiration of the Transition
Period. If title to any such asset is not transferred to Kaufman (or to a Person
designated by Kaufman) prior to the expiration of the Transition Period, then
Purchaser shall use commercially reasonable efforts to provide Kaufman with the
same use of such asset after the Transition Period in accordance with the terms
of any Contract related to the use or enjoyment of such asset, provided that
Kaufman shall reimburse Purchaser for all out-of-pocket costs or expenses
incurred by Purchaser or any of its Affiliates in connection therewith.
 
ARTICLE VII
CLOSING
 
7.1 The Closing. The Closing, which shall be effective as of the close of
business on the Closing Date, shall take place at the offices of Mayer, Brown,
Rowe & Maw LLP, 1675 Broadway, New York, New York 10019, on the date of this
Agreement, concurrently with the execution hereof.
 
7.2 Sellers’ Closing Deliveries. At the Closing, Sellers and Kaufman shall
deliver or cause to be delivered to Purchaser the following:
 
(a) one or more stock certificates representing all of the Shares, endorsed in
blank or accompanied by duly executed stock powers;
 
 
27

--------------------------------------------------------------------------------

 
(b) pay-off letters in form and substance satisfactory to Purchaser
(collectively, the “Pay-Off Letters”), duly executed by the lenders of all
outstanding indebtedness of the Company and the Subsidiaries as of the date of
this Agreement, other than the Italian Indebtedness, which set forth each such
lender’s agreement that, upon payment of the amount specified in the applicable
Pay-Off Letter, (i) the Company and its Subsidiaries shall have no further
liabilities or obligations with respect to the indebtedness to which such
Pay-Off Letter relates and (ii) all security interests (if any) in collateral
securing such indebtedness shall be released by such lender;
 
(c) a letter, in form and substance satisfactory to Purchaser, duly executed by
the lender of the Italian Indebtedness, that sets forth the aggregate amount of
Italian Indebtedness outstanding as of the Closing Date;
 
(d) a letter of resignation from each officer and member of the board of
directors of the Company and the Subsidiaries resigning from such position as
officer or director (but not employment, other than Kaufman) effective as of the
Closing;
 
(e) a copy of the agreement of trust for each Seller, certified by the trustee
thereof that such copy is a true, accurate and complete copy of such agreement
of trust as in effect as of the date this Agreement;
 
(f) certificates dated as of a recent date from (i) the Secretary of State of
Delaware listing all charter documents of the Company then on file and
certifying that the Company is in good standing under the Laws of Delaware and
has paid all its franchise taxes, and (ii) the Treasurer of New Jersey listing
all charter documents of the Principal Subsidiaries, respectively, then on file
and certifying that the Principal Subsidiaries, respectively, are in good
standing under the Laws of New Jersey and have filed all requisite annual
reports; and
 
(g) such other documents and instruments as may be required by any other
provision of this Agreement or any Related Agreement or as may reasonably be
required to consummate the transactions contemplated by this Agreement and the
Related Agreements.
 
7.3 Purchaser’s Closing Deliveries. At the Closing, Purchaser shall deliver or
cause to be delivered to or on behalf of Sellers the following:
 
(a) the Closing Sellers Amount, pursuant to the payment instructions set forth
in Schedule 2.2(a);
 
(b) the Closing Debt Repayment Amount, pursuant to the payment instructions set
forth in the Pay-Off Letters;
 
(c) a certificate of the secretary or an assistant secretary of Purchaser
certifying resolutions of the board of directors of Purchaser, approving and
authorizing the execution, delivery and performance by Purchaser of this
Agreement and its Related Agreements and the consummation by Purchaser of the
transactions contemplated hereby and thereby (together with an incumbency and
signature certificate regarding the officer(s) signing on behalf of Purchaser);
and
 
 
28

--------------------------------------------------------------------------------

 
(d) such other documents and instruments as may be required by any other
provision of this Agreement or any Related Agreement or as may reasonably be
required to consummate the transactions contemplated by this Agreement and the
Related Agreements.
 
ARTICLE VIII
INDEMNIFICATION
 
8.1 Indemnification by Kaufman. From and after the Closing Date and subject to
the provisions of this Article VIII (including the limitations set forth in
Section 8.4), Kaufman agrees to indemnify, hold harmless and defend each
Purchaser Indemnified Party from and against any and all claims and/or
liabilities, damages, penalties, Judgments, assessments, fines, losses, costs
and expenses (including reasonable attorneys’ fees, interest expense (including
pre-judgment interest) and expenses and costs of investigation) (collectively,
“Damages”) arising out of or relating to:
 
(a) any inaccuracy or breach of any representation or warranty of Kaufman
contained in this Agreement;
 
(b) any fine, penalty or fee with respect to any Permit of the Company or any
Subsidiary that is specified in a written fine or penalty notice received by the
Company or any Subsidiary between January 1, 2007 and the Closing Date; or
 
(c) any breach of any covenant or agreement of Sellers or Kaufman contained in
this Agreement.
 
8.2 Indemnification by Purchaser. From and after the Closing Date and subject to
the provisions of this Article VIII, Purchaser agrees to, and agrees to cause
the Company to, indemnify, hold harmless and defend each Seller Indemnified
Party from and against any and all claims and/or Damages arising out of or
relating:
 
(a) any inaccuracy or breach of any representation or warranty of Purchaser
contained in this Agreement; or
 
(b) any breach of any covenant or agreement of Purchaser contained in this
Agreement.
 
8.3 Indemnification Process. The party or parties making a claim for
indemnification under this Article VIII shall be, for the purposes of this
Agreement, referred to as the “Indemnified Party” and the party or parties
against whom such claims are asserted under this Article VIII shall be, for the
purposes of this Agreement, referred to as the “Indemnifying Party.” All claims
by any Indemnified Party under this Article VIII shall be asserted and resolved
as follows:
 
(a) In the event that (i) any claim, demand or Proceeding is asserted or
instituted by any Person other than the parties to this Agreement or their
Affiliates which could give rise to Damages for which an Indemnifying Party
could be liable to an Indemnified Party under this Agreement (such claim, demand
or Proceeding, a “Third Party Claim”) or (ii) any Indemnified Party under this
Agreement shall have a claim to be indemnified by any Indemnifying Party under
this Agreement which does not involve a Third Party Claim (such claim, a “Direct
Claim”), the Indemnified Party shall with reasonable promptness send to the
Indemnifying Party a written notice specifying the nature of such claim, demand
or Proceeding and the amount or estimated amount of such claim, demand or
Proceeding (which amount or estimated amount shall not be conclusive of the
final amount, if any, of such claim, demand or Proceeding) (a “Claim Notice”);
provided, however, that a delay in notifying the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations under this Agreement except to
the extent that (and only to the extent that) such failure shall have caused the
Damages for which the Indemnifying Party is obligated to be greater than such
Damages would have been had the Indemnified Party given the Indemnifying Party
proper notice.
 
 
29

--------------------------------------------------------------------------------

 
(b) In the event of a Third Party Claim, the Indemnifying Party shall control
the defense of, and shall be entitled to appoint counsel of the Indemnifying
Party’s choice at the expense of the Indemnifying Party to represent the
Indemnified Party and any others the Indemnifying Party may reasonably designate
in connection with, such claim, demand or Proceeding (in which case the
Indemnifying Party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by any Indemnified Party except as set forth
below); provided, however, that such counsel is reasonably acceptable to the
Indemnified Party. Notwithstanding an Indemnifying Party’s election to appoint
counsel to represent an Indemnified Party in connection with a Third Party
Claim, an Indemnified Party shall have the right to employ separate counsel, and
the Indemnifying Party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel selected by the Indemnifying
Party to represent the Indemnified Party would present such counsel with a
conflict of interest, (ii) the Indemnified Party shall reasonably conclude,
based upon advice of counsel, that (A) there is a conflict of interest between
the Indemnifying Party and the Indemnified Party in the conduct of the defense
of such Third Party Claim or (B) there are specific defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party and which could be materially adverse to the Indemnifying
Party or (iii) the Indemnifying Party shall not have employed counsel to
represent the Indemnified Party within a reasonable time after notice of the
institution of such Third Party Claim; provided, however, that the Indemnifying
Party shall continue to control the defense of such Third Party Claim. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
with the Indemnifying Party and its counsel in contesting any claim, demand or
Proceeding which the Indemnifying Party defends or, if appropriate and related
to the claim, demand or Proceeding in question, in making any counterclaim
against the Person asserting the Third Party Claim or any cross-complaint
against any Person. No Third Party Claim may be settled or compromised (1) by
the Indemnified Party without the prior written consent of the Indemnifying
Party or (2) to the extent the Indemnified Party would not be entitled to
indemnification with respect to such Third Party Claim under this Article VIII,
by the Indemnifying Party without the prior written consent of the Indemnified
Party. In the event any party settles or compromises or consents to the entry of
any Judgment with respect to any Third Party Claim without the prior written
consent of the other parties, such party shall be deemed to have waived all
rights against the other parties for indemnification under this Article VIII.
Notwithstanding anything in this Section 8.3(b) to the contrary, the Indemnified
Party shall have the right to employ separate counsel at the Indemnified Party’s
expense and to control the defense of any Third Party Claim that relates to
pollution or the protection of the environment, including any cleanup, removal,
treatment or remediation of hazardous substances, or that could reasonably be
expected, if adversely decided against the Indemnified Party, to materially
adversely affect any of the Indemnified Party’s other business operations.
 
(c) In the event of a Direct Claim, the Indemnifying Party shall notify the
Indemnified Party within 30 Business Days of receipt of a Claim Notice whether
or not the Indemnifying Party disputes such claim. If the Indemnifying Party
gives timely notice disputing any claim (a “Counter Notice”), the Indemnifying
Party shall promptly pay to Indemnified Party all non-disputed amounts and the
parties shall attempt in good faith to agree on resolution of the disputed
amount. Any amount mutually agreed upon or awarded to the Indemnified Party
under a final and non-appealable Judgment shall be paid by the Indemnifying
Party within five Business Days following execution of such agreement or the
entering of such Judgment, as applicable, subject to the limitations set forth
in Section 8.4. If no Counter Notice is received by the Indemnified Party within
the 30 Business Days, then the dollar amount of the Claim as set forth in the
original notice shall be deemed established for purposes of this Agreement and,
at the end of such 30-Business Day period, the Indemnifying Party shall make a
payment to the Indemnified Party in the dollar amount claimed in the Indemnified
Party’s notice, subject to the limitations set forth in Section 8.4.
 
 
30

--------------------------------------------------------------------------------

 
(d) From and after the delivery of a Claim Notice under this Agreement, at the
reasonable request of the Indemnifying Party, each Indemnified Party shall grant
the Indemnifying Party and its representatives all reasonable access to the
books, records and properties of such Indemnified Party to the extent reasonably
related to the matters to which the Claim Notice relates. All such access shall
be granted during normal business hours and shall be granted under conditions
that will not unreasonably interfere with the business and operations of such
Indemnified Party. The Indemnifying Party shall not, and shall require that its
representatives do not, use (except in connection with such Claim Notice) or
disclose to any third Person other than the Indemnifying Party’s representatives
(except as may be required by applicable Law or in connection with a Claim, in
which case the Indemnifying Party will use its commercially reasonable efforts
to obtain an appropriate protective order) any information obtained pursuant to
this Section 8.3(d) which is designated as confidential by an Indemnified Party.
 
8.4 Limitations on Indemnity Payments. xv) No claim for indemnification under
Section 8.1(a) may be made by the Purchaser Indemnified Parties, and no payment
in respect of a claim for indemnification shall be required from Kaufman, unless
and only to the extent that the aggregate amount of Damages against which the
Purchaser Indemnified Parties are entitled to be indemnified exceeds $500,000
(the “Basket”); provided, however, that the Basket shall not apply to, and the
Purchaser Indemnified Parties shall be entitled to indemnification without
regard to the Basket with respect to, (i) claims for fraud or fraudulent
misrepresentation and (ii) claims for breach of any representation or warranty
made in Section 3.1, 3.2, 3.3, 3.6, 4.2, 4.3, 4.9(a) (other than for Liens
arising out of claims of vendors or tradesmen in the ordinary course of
business), 4.14, 4.22 or 4.23 (collectively, the “Designated Representations”)
 
(b) The maximum aggregate amount of Damages against which the Purchaser
Indemnified Parties shall be entitled to be indemnified under Section 8.1(a)
with respect to all claims thereunder shall be equal to $5,000,000; provided,
however, that the foregoing indemnification cap shall not apply to, and the
Purchaser Indemnified Parties shall be entitled to indemnification without
regard to the foregoing indemnification cap with respect to, (i) claims for
fraud or fraudulent misrepresentation and (ii) claims for breach of any
Designated Representation.
 
(c) The right to indemnification pursuant to this Article VIII shall be the
exclusive remedy for any and all claims arising under this Agreement following
the Closing, other than claims for fraud or fraudulent misrepresentation. Any
payment required to be made to a Purchaser Indemnified Party under Section 8.1
shall be made (i) first, by means of a dollar-for-dollar reduction to the
Deferred Payment Amount to be paid by Purchaser to Sellers on the two-year
anniversary of the date of the Agreement and (ii) second, in the case of any
payment with respect to which the cap set forth in Section 8.4(b) does not apply
or the Deferred Payment Amount has been either reduced to zero pursuant to
clause (i) above or already paid to Sellers, by Kaufman.
 
 
31

--------------------------------------------------------------------------------

 
8.5 Survival. The representations and warranties of Kaufman and Purchaser
contained in this Agreement shall survive the Closing for a period of two years
after the Closing Date; provided, however, that the representation and
warranties contained in Sections 3.1 and 4.2(a) shall survive for six years
after the Closing Date. The covenants of Sellers, Kaufman and Purchaser
contained in this Agreement shall survive the Closing for the period specified
therein, or if no survival period is specified therein for a period of two years
after the Closing Date. Any and all claims and causes of action for
indemnification under this Article VIII arising out of the inaccuracy or breach
of any representation or warranty of Kaufman or Purchaser, or the breach of any
covenant by Sellers, Kaufman or Purchaser, must be made prior to the termination
of the applicable survival period; it being understood that in the event notice
of any claim for indemnification under Section 8.1 or 8.2 shall have been given
within the applicable survival period, the representations, warranties and
covenants that are the subject of such indemnification claim shall survive until
such time as such claim is finally resolved.
 
8.6 Characterization of Indemnification Payments. Purchaser and Sellers agree to
treat any payment made under this Article VIII as an adjustment to the Purchase
Price. If, contrary to the intent of Purchaser and Sellers as expressed in the
preceding sentence, any payment made pursuant to this Article VIII is treated as
taxable income of an Indemnified Party, then the Indemnifying Party shall
indemnify and hold harmless the Indemnified Party from any liability for Taxes
attributable to the receipt of such payment.
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1 Expenses. Each party to this Agreement shall pay all fees and expenses
incurred by it in connection with this Agreement and the transactions
contemplated by this Agreement. The parties to this Agreement agree that all
applicable excise, sales, transfer, documentary, filing, recordation and other
similar Taxes, levies, fees and charges, if any (including all real estate
transfer Taxes and conveyance and recording fees, if any), that may be imposed
upon, or payable or collectible or incurred in connection with, this Agreement
and the transactions contemplated by this Agreement shall be borne by the party
on which such Taxes, levies, fees or charges are imposed by operation of Law.
Each party to this Agreement agrees to file all necessary documentation
(including all Tax Returns) with respect to such Taxes in a timely manner.
 
 
32

--------------------------------------------------------------------------------

 
9.2 Further Assurances. From time to time after the Closing and without further
consideration, each of the parties, upon the request of the other party and at
such other party’s expense, shall execute and deliver such documents and
instruments as such other party may reasonably request in order to consummate
more effectively the terms of this Agreement (including the purchase and sale of
the Shares as contemplated by this Agreement and the vesting in Purchaser of
title to the Shares transferred under this Agreement).
 
9.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed by Purchaser, Sellers and Kaufman. Notwithstanding the foregoing,
Purchaser may assign its rights to purchase the Shares and its obligations under
this Agreement without Sellers’ or Kaufman’s consent to one or more direct or
indirect majority-owned subsidiaries of Purchaser; provided, however, that no
such assignment shall relieve Purchaser of its obligations under this Agreement.
 
9.4 Waiver. Either Purchaser (on the one hand) or Sellers and Kaufman (on the
other hand) may (a) extend the time for the performance of any of the
obligations or other acts of the other, (b) waive any inaccuracies in the
representations and warranties of the other contained in this Agreement or in
any document delivered by the other pursuant to this Agreement or (c) waive
compliance with any of the agreements, or satisfaction of any of the conditions,
contained in this Agreement by the other. Any agreement on the part of a party
to this Agreement to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by such party.
 
9.5 Notices. Any notices or other communications required or permitted under, or
otherwise in connection with, this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or upon confirmation of
receipt when transmitted by facsimile transmission or upon receipt after
dispatch by registered or certified mail, postage prepaid, addressed as follows:
 
If to Sellers:
 
 
Alex Kaufman
0715 Willoughby Way
Aspen, Colorado 81612
Facsimile: 970.920.3248
   
With a copy to:
 
 
Norris McLaughlin & Marcus, P.C.
P.O. Box 1018
Somerville, New Jersey 08876
Attention: G. Robert Marcus
Facsimile: 908.722.0755
   

 
 
33

--------------------------------------------------------------------------------

 
 
If to Kaufman:
 
 
Alex Kaufman
0715 Willoughby Way
Aspen, Colorado 81612
Facsimile: 970.920.3248 
   
With a copy to:
 
Norris McLaughlin & Marcus, P.C.
P.O. Box 1018
Somerville, New Jersey 08876
Attention: G. Robert Marcus
Facsimile: 908.722.0755

 

If to Purchaser or the Company to:
 
 
Chemtura Corporation
199 Benson Road
Middlebury, Connecticut 06749
Attention: Lynn A. Schefsky
Senior Vice President and General Counsel
Facsimile: 203.573.4301
   
With a copy to:
 
Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Scott J. Davis
D. Michael Murray
Facsimile: 312.701.7711
 
or such other address as the Person to whom notice is to be given has furnished
in writing to the other party. A notice of change in address shall not be deemed
to have been given until received by the addressee.
 
9.6 Headings and Schedules. The descriptive headings of the Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement. The disclosure or inclusion of any matter
or item on any Schedule of the Disclosure Memorandum shall not be deemed an
acknowledgment or admission that any such matter or item is required to be
disclosed or is material for purposes of the representations and warranties set
forth in this Agreement. A representation or warranty shall not be deemed to be
qualified by any item disclosed or described in any schedule of the Disclosure
Memorandum (other than the schedule corresponding to such representation or
warranty) unless it is reasonably apparent (by cross-reference or otherwise)
that such item is also applicable to such other representation or warranty.
 
 
34

--------------------------------------------------------------------------------

 
9.7 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OR OF ANY OTHER JURISDICTION, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
9.8 No Third Party Rights. Except as specifically provided in Article VIII, this
Agreement is intended to be solely for the benefit of the parties to this
Agreement and is not intended to confer any benefits upon, or create any rights
in favor of, any Person other than the parties to this Agreement.
 
9.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single instrument.
 
9.10 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected and there shall be deemed
substituted for the provision or provisions at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
 
9.11 Confidentiality Agreement; Entire Agreement. Effective upon the execution
of this Agreement, the Confidentiality Agreement shall automatically terminate
without any further action by the parties hereto. This Agreement (including the
documents and instruments referred to in this Agreement) sets forth the entire
understanding and agreement among the parties as to the matters covered in this
Agreement and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect to such understanding, agreement or statement including the
Confidentiality Agreement.
 
9.12 Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of any federal court
sitting in the State of New York or any New York state court, in either case,
located in New York, New York, if any dispute arises out of this Agreement or
any of the transactions contemplated hereby, (b) agrees that it will not attempt
to deny or defeat the jurisdiction of such courts by motion or other request for
leave from any such court, (c) waives any claim that such proceedings have been
brought in an inconvenient forum, and (d) agrees that it will not bring any
action relating to this Agreement in any court other than a federal court
sitting in the State of New York or a New York state court, in either case,
located in New York, New York. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ANY CLAIMS MADE IN CONNECTION WITH THIS AGREEMENT.
 
9.13 Fair Construction. This Agreement shall be deemed to be the joint work
product of Purchaser, Sellers and Kaufman without regard to the identity of the
draftsperson, and any rule of construction that a document shall be interpreted
or construed against the drafting party shall not be applicable.
 
* * * * * * * *
 
35

--------------------------------------------------------------------------------

 



Each of the parties to this Agreement has caused this Agreement to be executed
as of the day and year first above written.
 
SELLERS:


ALEX KAUFMAN REVOCABLE LIVING
TRUST DATED OCTOBER 20, 2000




By: ________________________
Name: Alex Kaufman
Title: Trustee




BERNICE KAUFMAN AND IRENE KAUFMAN, CO-TRUSTEES UNDER AGREEMENT OF TRUST DATED
AUGUST 2, 1996, FOR BENEFIT OF MARK KAUFMAN




By:  ________________________
Name: Bernice Kaufman
Title: Co-Trustee




By:  ________________________
Name: Irene Kaufman
Title: Co-Trustee




BERNICE KAUFMAN AND IRENE KAUFMAN, CO-TRUSTEES UNDER AGREEMENT OF TRUST DATED
AUGUST 2, 1996, FOR BENEFIT OF IRENE KAUFMAN




By:  ________________________
Name: Bernice Kaufman
Title: Co-Trustee




By:  ________________________
Name: Irene Kaufman
Title: Co-Trustee




 
36

--------------------------------------------------------------------------------

 
BERNICE KAUFMAN AND IRENE KAUFMAN, CO-TRUSTEES UNDER AGREEMENT OF
TRUST DATED AUGUST 2, 1996, FOR BENEFIT OF BERNICE KAUFMAN




By:  ________________________
Name: Bernice Kaufman
Title: Co-Trustee




By:  ________________________
Name: Irene Kaufman
Title: Co-Trustee
 


KAUFMAN:


ALEX KAUFMAN


 ________________________





PURCHASER:


CHEMTURA CORPORATION




By:  ________________________
Name:  ________________________
Title:  ________________________


 
37

--------------------------------------------------------------------------------

 